UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective High current income with preservation of capital as its secondary objective Net asset value December 31, 2012 Class IA: $10.19 Class IB: $10.15 Total return at net asset value Barclays Government (as of 12/31/12) Class IA shares* Class IB shares* Bond Index 1 year 2.16% 1.85% 2.02% 5 years 40.60 38.82 29.00 Annualized 7.05 6.78 5.23 10 years 68.41 64.07 57.70 Annualized 5.35 5.08 4.66 Life 119.81 113.12 113.21 Annualized 6.29 6.03 6.04 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 16.2% Aaa 103.9% Not rated –20.1% Allocations are represented as a percentage of the fund’s net assets as of 12/31/12. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets as of 12/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch Ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT American Government Income Fund 1 Report from your fund’s manager What was the investment environment like for government securities during the 12 months ended December 31, 2012? Amid the crosscurrents of falling interest rates and the ebb and flow of global macroeconomic worries, U.S. government securities posted moderate returns during the past year, with the benchmark Barclays Government Bond Index advancing 2.02%. Accommodative monetary policy in major global economies helped foster an environment in which risk taking was rewarded. Thus, bonds in sectors with greater credit or market risk than U.S. Treasuries — the so-called “spread sectors” — outperformed government securities. Treasuries and government agency securities were hampered during periods when rising interest rates and improving global economic sentiment tempered demand for their higher-quality characteristics. For the year, agency mortgage-backed securities [agency pass-throughs] outpaced Treasuries, largely as a result of demand growth in anticipation of further purchases of agency pass-throughs by the Federal Reserve Board under the new “QE3” program. What strategies helped the fund outperform its benchmark? Our strategy of combining lower-coupon agency pass-throughs with interest-only collateralized mortgage obligations [IO CMOs] was quite helpful. Lower-coupon pass-throughs are backed by mortgages with relatively low interest rates, which tend to have a smaller chance of being refinanced, particularly if rates rise. By blending these securities with IO CMOs, we were able to synthetically create higher-yielding positions that outperformed higher-coupon Ginnie Mae bonds. Security selection among agency pass-throughs also aided the fund’s relative performance, especially our choice of securities issued after the deadline of a federal government program aimed at streamlining mortgage refinancings, which would have hurt relative performance as a result of greater numbers of mortgage prepayments. What factors hampered the fund’s relative performance? Our cautious approach toward interest-rate risk — keeping the fund’s duration shorter than that of the benchmark — hurt our performance versus the benchmark. This positioning ended up detracting because interest rates, while volatile throughout the period, finished the period lower across the yield curve. How did you use derivatives during the year? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another — to take tactical positions at various points along the yield curve. We also used these swaps and “swaptions” — which give us the option to enter into swap contracts — to hedge against the interest-rate risk associated with our mortgage pass-through and IO CMO holdings. What is your near-term outlook? Our near-term outlook for the U.S. economy is for continued steady growth. While we do not anticipate a significant economic slowdown, there are a handful of issues that could potentially derail the recovery, particularly the pending debt-ceiling negotiations and discussions surrounding any spending cuts associated with the “fiscal cliff.” That said, in our view, the United States continues to be among the most attractive developed bond markets relative to the other options available. We continue to believe interest rates will be unlikely sources of significant returns in the near term, but we think there is ample opportunity for our investment process to add value. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund is also managed by Daniel S. Choquette, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT American Go vernment Income Fund A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value, lose money, amplify traditional fixed-income risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT American Government Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.12 $4.38 $3.15 $4.42 Ending value (after expenses) $1,004.90 $1,004.00 $1,022.02 $1,020.76 Annualized expense ratio† 0.62% 0.87% 0.62% 0.87% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT American Go vernment Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT American Government Income Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2013 Putnam VT American Government Income Fund 5 The fund’s portfolio 12/31/12 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (74.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (16.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $176,008 $198,979 6s, with due dates from April 15, 2028 to November 20, 2038 536,514 596,971 5 1/2s, April 20, 2038 864,420 951,267 5s, with due dates from July 20, 2033 to July 20, 2039 1,829,148 2,000,398 3s, TBA, January 1, 2043 14,000,000 14,882,657 U.S. Government Agency Mortgage Obligations (57.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 62,575 73,309 7s, with due dates from November 1, 2026 to May 1, 2032 635,586 726,644 5 1/2s, December 1, 2033 79,021 86,411 3s, TBA, January 1, 2043 1,000,000 1,045,313 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 35,777 41,836 7s, with due dates from December 1, 2028 to December 1, 2035 880,486 1,005,000 6 1/2s, September 1, 2036 31,381 34,921 5s, February 1, 2039 129,343 139,953 4 1/2s, April 1, 2041 154,634 167,265 4s, with due dates from June 1, 2042 to November 1, 2042 16,509,923 18,350,716 3s, TBA, February 1, 2043 10,000,000 10,457,812 3s, TBA, January 1, 2043 33,000,000 34,585,552 Total U.S. government and agency mortgage obligations (cost $84,694,614) U.S. TREASURY OBLIGATIONS (26.9%)* Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,419,489 4 1/2s, August 15, 2039 # ## 7,201,000 9,541,897 U.S. Treasury Notes 0 5/8s, May 31, 2017 8,927,000 8,941,576 0 1/4s, August 31, 2014 11,010,000 11,013,010 0 1/4s, May 31, 2014 3,000 3,001 Total U.S. treasury obligations (cost $29,914,961) MORTGAGE-BACKED SECURITIES (19.1%)* Principal amount Value Agency collateralized mortgage obligations (19.1%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.952s, 2037 $38,322 $60,964 IFB Ser. 2979, Class AS, 23.507s, 2034 47,048 62,306 IFB Ser. 3072, Class SM, 23.03s, 2035 115,673 183,368 IFB Ser. 3072, Class SB, 22.884s, 2035 94,281 148,868 IFB Ser. 3065, Class DC, 19.233s, 2035 419,613 658,008 IFB Ser. 2990, Class LB, 16.412s, 2034 118,648 166,334 IFB Ser. 4074, Class US, IO, 6.441s, 2042 1,174,897 213,773 IFB Ser. 3940, Class PS, IO, 6.441s, 2040 1,298,776 178,322 IFB Ser. 3919, Class TS, IO, 6.441s, 2030 991,545 152,281 MORTGAGE-BACKED SECURITIES (19.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. IFB Ser. 4105, Class HS, IO, 6.391s, 2042 $828,567 $179,932 IFB Ser. 3803, Class SP, IO, 6.391s, 2038 1,472,399 125,154 IFB Ser. 4009, Class SG, IO, 6.341s, 2042 760,271 120,218 IFB Ser. 3232, Class KS, IO, 6.091s, 2036 801,384 92,159 IFB Ser. 4112, Class SC, IO, 5.941s, 2042 1,865,807 298,531 IFB Ser. 4105, Class LS, IO, 5.941s, 2041 341,034 65,025 IFB Ser. 3751, Class SB, IO, 5.831s, 2039 1,995,004 279,756 IFB Ser. 4052, Class LS, IO, 5.791s, 2042 1,582,543 250,449 IFB Ser. 4012, Class SM, IO, 5.741s, 2042 682,201 113,737 IFB Ser. 3852, Class SG, 4.821s, 2041 779,329 813,199 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,018,741 144,661 Ser. 4125, Class HI, IO, 4 1/2s, 2042 1,180,154 187,373 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,622,623 199,112 Ser. 3747, Class HI, IO, 4 1/2s, 2037 106,852 8,150 Ser. 4116, Class MI, IO, 4s, 2042 1,891,812 258,148 Ser. 4090, Class BI, IO, 4s, 2042 503,105 54,516 Ser. 4026, Class JI, IO, 4s, 2041 651,962 66,500 Ser. 4019, Class JI, IO, 4s, 2041 1,688,765 219,033 Ser. 3756, Class IG, IO, 4s, 2037 3,691,217 246,093 Ser. 4077, Class AI, IO, 3s, 2027 1,221,759 129,018 Ser. 3835, Class FO, PO, zero %, 2041 1,782,881 1,491,665 Ser. 3300, PO, zero %, 2037 20,266 18,911 FRB Ser. 3326, Class WF, zero %, 2035 8,359 8,025 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.642s, 2036 107,116 202,023 IFB Ser. 06-8, Class HP, 23.798s, 2036 110,720 187,356 IFB Ser. 05-45, Class DA, 23.651s, 2035 166,960 277,297 IFB Ser. 07-53, Class SP, 23.431s, 2037 138,386 223,908 IFB Ser. 08-24, Class SP, 22.514s, 2038 610,994 977,598 IFB Ser. 05-122, Class SE, 22.366s, 2035 143,727 218,348 IFB Ser. 05-75, Class GS, 19.621s, 2035 141,508 207,436 IFB Ser. 05-106, Class JC, 19.474s, 2035 120,688 192,819 IFB Ser. 05-83, Class QP, 16.849s, 2034 54,493 76,002 IFB Ser. 11-4, Class CS, 12.481s, 2040 335,509 403,897 IFB Ser. 12-96, Class PS, IO, 6.49s, 2041 893,637 171,811 IFB Ser. 10-119, Class PS, IO, 6.49s, 2030 1,104,780 183,648 IFB Ser. 12-88, Class SB, IO, 6.46s, 2042 2,077,213 361,082 IFB Ser. 10-135, Class SP, IO, 6.39s, 2040 1,333,317 228,624 IFB Ser. 12-3, Class SD, IO, 6.3s, 2042 1,193,081 210,149 IFB Ser. 11-27, Class AS, IO, 6.27s, 2041 928,258 133,465 IFB Ser. 12-132, Class SB, IO, 5.99s, 2042 1,903,781 317,494 IFB Ser. 12-113, Class SG, IO, 5.89s, 2042 431,332 75,595 Ser. 409, Class 82, IO, 4 1/2s, 2040 1,114,298 147,191 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 613,910 91,964 Ser. 12-96, Class PI, IO, 4s, 2041 1,618,979 210,694 Ser. 409, Class C16, IO, 4s, 2040 1,531,330 154,409 FRB Ser. 03-W8, Class 3F2, 0.56s, 2042 10,559 10,342 FRB Ser. 07-95, Class A3, 0.46s, 2036 1,868,618 1,691,099 Ser. 08-53, Class DO, PO, zero %, 2038 161,935 141,891 Ser. 07-44, Class CO, PO, zero %, 2037 68,862 62,350 Ser. 1988-12, Class B, zero %, 2018 1,585 1,490 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.611s, 2041 718,737 1,156,713 IFB Ser. 10-158, Class SD, 14.368s, 2040 209,000 307,380 IFB Ser. 11-70, Class WS, 9.279s, 2040 360,000 429,170 IFB Ser. 11-72, Class SE, 7.127s, 2041 1,341,000 1,454,954 IFB Ser. 11-81, Class SB, IO, 6.496s, 2036 1,598,117 272,399 IFB Ser. 11-61, Class CS, IO, 6.469s, 2035 512,720 66,654 IFB Ser. 10-20, Class SC, IO, 5.939s, 2040 1,514,226 245,320 IFB Ser. 10-115, Class TS, IO, 5.889s, 2038 1,490,440 214,400 6 Putnam VT American Go vernment Income Fund MORTGAGE-BACKED SECURITIES (19.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 10-61, Class SJ, IO, 5.841s, 2040 $742,035 $130,509 IFB Ser. 11-70, Class SN, IO, 5.691s, 2041 259,000 64,411 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,036,377 155,975 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,731,017 282,372 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 936,835 83,097 Ser. 10-116, Class QI, IO, 4s, 2034 1,393,993 89,707 Ser. 11-116, Class BI, IO, 4s, 2026 3,575,184 356,303 Ser. 11-70, PO, zero %, 2041 2,686,711 2,210,411 Ser. 10-151, Class KO, PO, zero %, 2037 155,866 142,103 Ser. 06-36, Class OD, PO, zero %, 2036 7,577 7,042 Total mortgage-backed securities (cost $21,081,078) REPURCHASE AGREEMENT (11.0%)* Principal amount Value Interest in $130,000,000 joint tri-party repurchase agreement dated 12/31/12 with BNP Paribas due 1/2/13 — maturity value of $12,662,141 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 4.00% to 5.00% and due dates ranging from 4/15/39 to 10/20/41, valued at $132,600,000) $12,662,000 $12,662,000 Total repurchase agreement (cost $12,662,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration date/ Contract Floating rate index/Maturity date strike amount Value Barclays Bank PLC (2)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2 $13,273,000 $96,588 1.5/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.5 13,273,000 16,060 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 11,937,000 31,872 (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 6,988,000 18,169 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 11,937,000 31,872 1.4/3 month USD-LIBOR-BBA/Jan-23 E Jan-13/1.4 31,706,000 32 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 11,937,000 31,872 (2)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2 1,456,000 10,469 1.5/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.5 1,456,000 1,762 1.4/3 month USD-LIBOR-BBA/Jan-23 E Jan-13/1.4 31,706,000 32 JPMorgan Chase Bank N.A. (2)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2 1,613,000 11,595 1.5/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.5 1,613,000 1,952 1.4/3 month USD-LIBOR-BBA/Jan-23 E Jan-13/1.4 31,706,000 32 Total purchased swap options outstanding (cost $579,475) SHORT-TERM INVESTMENTS (17.6%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% L 14,138,443 $14,138,443 SSgA Prime Money Market Fund 0.08% P 180,000 180,000 Fannie Mae discount notes with an effective yield of 0.124%, March 13, 2013 $2,000,000 1,999,806 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.178%, February 5, 2013 1,000,000 999,825 SHORT-TERM INVESTMENTS (17.6%)* cont . Principal amount/shares Value Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.178%, January 14, 2013 $2,500,000 $2,499,838 U.S. Treasury Bills with an effective yield of 0.159%, July 25, 2013 # ## § 500,000 499,646 Total short-term investments (cost $20,317,157) Total investments (cost $169,249,285) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reportingperiod. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $115,123,322. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. E Extended settlement date on premium. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $65,859,455 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/12 contracts Value date (depreciation) U.S. Treasury Note 2 yr (Long) 53 $11,684,844 Mar-13 $3,212 U.S. Treasury Note 5 yr (Long) 95 11,819,336 Mar-13 (4,634) Total Putnam VT American Government Income Fund 7 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/12 Expiration date/ Contract (premiums $133,441) strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/ Mar-23 E Mar-13/1.75 $3,466,000 $22,529 1.75/3 month USD-LIBOR-BBA/ Mar-23 E Mar-13/1.75 3,466,000 61,002 Total E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 12/31/12 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3s, January1,2043 $18,000,000 1/14/13 $18,864,844 Total 8 Putnam VT American Go vernment Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $6,990,900 E $(105,912) 3/20/23 1.75% 3 month $(28,313) USD-LIBOR-BBA Barclays Bank PLC 61,337,000 E 68,175 3/20/15 0.45% 3 month 20,333 USD-LIBOR-BBA 1,881,000 E 49,564 3/20/43 3 month USD-LIBOR-BBA 2.60% (27,030) 9,849,000 E 111,790 3/20/23 3 month USD-LIBOR-BBA 1.75% 2,466 4,532,000 E 17,312 3/20/18 3 month USD-LIBOR-BBA 0.90% 16,904 258,000 E (12,977) 3/20/43 2.60% 3 month (2,472) USD-LIBOR-BBA 1,622,000 E (453) 3/20/15 3 month USD-LIBOR-BBA 0.45% 811 3,151,000 E (54,101) 3/20/23 1.75% 3 month (19,125) USD-LIBOR-BBA Citibank, N.A. 182,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 5,358 667,000 E (4,302) 3/20/23 1.75% 3 month 3,102 USD-LIBOR-BBA 667,000 E 6,470 3/20/23 3 month USD-LIBOR-BBA 1.75% (934) Credit Suisse International 2,869,000 E (25,969) 3/20/23 1.75% 3 month 5,876 USD-LIBOR-BBA 10,395,000 E 108,640 3/20/23 3 month USD-LIBOR-BBA 1.75% (6,746) 3,210,000 E (3,151) 3/20/15 3 month USD-LIBOR-BBA 0.45% (648) 9,894,000 E (607) 3/20/18 0.90% 3 month 283 USD-LIBOR-BBA 939,000 E (24,738) 3/20/43 2.60% 3 month 13,498 USD-LIBOR-BBA Deutsche Bank AG 4,193,000 E 37,265 3/20/23 3 month USD-LIBOR-BBA 1.75% (9,277) 362,000 E (283) 3/20/18 3 month USD-LIBOR-BBA 0.90% (316) Goldman Sachs International 4,797,000 E 51,680 3/20/23 3 month USD-LIBOR-BBA 1.75% (1,569) 3,902,000 E (1,580) 3/20/15 3 month USD-LIBOR-BBA 0.45% 1,465 410,000 E 20,342 3/20/43 3 month USD-LIBOR-BBA 2.60% 3,646 JPMorgan Chase Bank N.A. 17,153,000 E (107,328) 3/20/23 1.75% 3 month 83,071 USD-LIBOR-BBA 5,426,000 E (10,155) 3/20/18 3 month USD-LIBOR-BBA 0.90% (10,644) Royal Bank of Scotland PLC (The) 346,000 E (2,433) 3/20/23 1.75% 3 month 1,411 USD-LIBOR-BBA Total E Extended effective date. Putnam VT American Government Income Fund 9 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,362,700 E $(12,342) 3/20/23 1.75% 3 month $2,784 USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Bank of America N.A. $552,479 1/12/41 4.00% (1 month Synthetic TRS Index $122 USD-LIBOR) 4.00% 30 year Fannie Mae pools 412,084 1/12/41 4.00% (1 month Synthetic TRS Index 91 USD-LIBOR) 4.00% 30 year Fannie Mae pools Barclays Bank PLC 852,514 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,212) USD-LIBOR 6.50% 30 year Fannie Mae pools 781,021 1/12/40 4.50% (1 month Synthetic MBX Index 3,221 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,929,334 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,744) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,312,386 1/12/40 5.00% (1 month Synthetic MBX Index 2,473 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,096,613 1/12/41 5.00% (1 month Synthetic MBX Index 1,722 USD-LIBOR) 5.00% 30 year Fannie Mae pools 472,804 1/12/40 (4.00%) 1 month Synthetic TRS Index (475) USD-LIBOR 4.00% 30 year Fannie Mae pools 5,041,817 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,170) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,789,713 1/12/41 5.00% (1 month Synthetic MBX Index 7,522 USD-LIBOR) 5.00% 30 year Fannie Mae pools 650,423 1/12/41 5.00% (1 month Synthetic MBX Index 1,022 USD-LIBOR) 5.00% 30 year Fannie Mae pools 144,368 1/12/40 4.00% (1 month Synthetic MBX Index 400 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,048,932 1/12/41 5.00% (1 month Synthetic MBX Index 9,500 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,024,595 1/12/41 4.50% (1 month Synthetic TRS Index 5,090 USD-LIBOR) 4.50% 30 year Fannie Mae pools 478,260 1/12/39 6.00% (1 month Synthetic TRS Index 1,357 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,316,673 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,139) USD-LIBOR 6.50% 30 year Fannie Mae pools 10 Putnam VT American Go vernment Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $3,609,196 1/12/41 5.00% (1 month Synthetic MBX Index $5,668 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,202,376 1/12/40 4.00% (1 month Synthetic MBX Index 3,328 USD-LIBOR) 4.00% 30 year Fannie Mae pools 37,384 1/12/38 6.50% (1 month Synthetic TRS Index 81 USD-LIBOR) 6.50% 30 year Fannie Mae pools 205,144 1/12/38 (6.50%) 1 month Synthetic MBX Index (292) USD-LIBOR 6.50% 30 year Fannie Mae pools 195,127 1/12/41 5.00% (1 month Synthetic MBX Index 306 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,060,759 1/12/41 4.00% (1 month Synthetic TRS Index 234 USD-LIBOR) 4.00% 30 year Fannie Mae pools 217,853 1/12/41 5.00% (1 month Synthetic MBX Index 240 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,821,877 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,591) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,604,138 1/12/41 4.00% (1 month Synthetic TRS Index 354 USD-LIBOR) 4.00% 30 year Fannie Mae pools 138,171 1/12/40 5.00% (1 month Synthetic MBX Index 260 USD-LIBOR) 5.00% 30 year Fannie Mae pools 633,675 1/12/40 4.50% (1 month Synthetic MBX Index 2,613 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,059,889 1/12/41 5.00% (1 month Synthetic MBX Index 3,235 USD-LIBOR) 5.00% 30 year Fannie Mae pools 33,700 1/12/40 5.00% (1 month Synthetic MBX Index 64 USD-LIBOR) 5.00% 30 year Fannie Mae pools 108,804 1/12/40 5.00% (1 month Synthetic MBX Index 205 USD-LIBOR) 5.00% 30 year Fannie Mae pools 78,955 1/12/40 5.00% (1 month Synthetic MBX Index 149 USD-LIBOR) 5.00% 30 year Fannie Mae pools Citibank, N.A. 197,729 1/12/41 5.00% (1 month Synthetic MBX Index 311 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 256,090 1/12/41 4.00% (1 month Synthetic TRS Index 56 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,116,007 1/12/41 4.00% (1 month Synthetic TRS Index 246 USD-LIBOR) 4.00% 30 year Fannie Mae pools 412,084 1/12/41 4.00% (1 month Synthetic TRS Index 91 USD-LIBOR) 4.00% 30 year Fannie Mae pools Putnam VT American Government Income Fund 11 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Goldman Sachs International $299,451 1/12/38 6.50% (1 month Synthetic TRS Index $647 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,049,768 1/12/38 6.50% (1 month Synthetic TRS Index 2,268 USD-LIBOR) 6.50% 30 year Fannie Mae pools 809,869 1/12/38 6.50% (1 month Synthetic TRS Index 1,750 USD-LIBOR) 6.50% 30 year Fannie Mae pools 606,427 1/12/41 4.00% (1 month Synthetic TRS Index 134 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,017,268 1/12/38 6.50% (1 month Synthetic TRS Index 2,198 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,075,058 1/12/41 4.00% (1 month Synthetic TRS Index 237 USD-LIBOR) 4.00% 30 year Fannie Mae pools 557,678 1/12/41 4.00% (1 month Synthetic TRS Index 123 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,770,530 1/12/41 4.50% (1 month Synthetic TRS Index 4,451 USD-LIBOR) 4.50% 30 year Fannie Mae pools 252,237 1/12/41 4.50% (1 month Synthetic TRS Index 634 USD-LIBOR) 4.50% 30 year Fannie Mae pools 502,709 1/12/40 (4.00%) 1 month Synthetic TRS Index (505) USD-LIBOR 4.00% 30 year Fannie Mae pools 512,830 1/12/41 4.00% (1 month Synthetic TRS Index 113 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,502,701 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,137) USD-LIBOR 6.50% 30 year Fannie Mae pools 564,523 1/12/38 (6.50%) 1 month Synthetic MBX Index (803) USD-LIBOR 6.50% 30 year Fannie Mae pools 737,722 1/12/41 4.00% (1 month Synthetic TRS Index 163 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,922,847 1/12/41 4.50% (1 month Synthetic TRS Index 4,834 USD-LIBOR) 4.50% 30 year Fannie Mae pools 778,034 1/12/41 4.50% (1 month Synthetic TRS Index 1,956 USD-LIBOR) 4.50% 30 year Fannie Mae pools 261,940 1/12/41 4.00% (1 month Synthetic TRS Index 58 USD-LIBOR) 4.00% 30 year Fannie Mae pools 211,152 1/12/39 6.00% (1 month Synthetic TRS Index 599 USD-LIBOR) 6.00% 30 year Fannie Mae pools 568,634 1/12/39 6.00% (1 month Synthetic TRS Index 1,614 USD-LIBOR) 6.00% 30 year Fannie Mae pools 12 Putnam VT American Go vernment Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $257,390 1/12/41 4.00% (1 month Synthetic TRS Index $57 USD-LIBOR) 4.00% 30 year Fannie Mae pools 61,994 1/12/38 6.50% (1 month Synthetic TRS Index 134 USD-LIBOR) 6.50% 30 year Fannie Mae pools 597,773 1/12/39 6.00% (1 month Synthetic TRS Index 1,696 USD-LIBOR) 6.00% 30 year Fannie Mae pools 357,059 1/12/39 6.00% (1 month Synthetic TRS Index 1,013 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,195,334 1/12/39 6.00% (1 month Synthetic TRS Index 3,392 USD-LIBOR) 6.00% 30 year Fannie Mae pools 240,087 1/12/38 6.50% (1 month Synthetic TRS Index 519 USD-LIBOR) 6.50% 30 year Fannie Mae pools 706,523 1/12/41 4.00% (1 month Synthetic TRS Index 156 USD-LIBOR) 4.00% 30 year Fannie Mae pools 986,012 1/12/41 4.00% (1 month Synthetic TRS Index 217 USD-LIBOR) 4.00% 30 year Fannie Mae pools 549,628 1/12/40 (4.00%) 1 month Synthetic TRS Index (552) USD-LIBOR 4.00% 30 year Fannie Mae pools 669,474 1/12/41 4.00% (1 month Synthetic TRS Index 148 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,411,096 1/12/41 4.00% (1 month Synthetic TRS Index 311 USD-LIBOR) 4.00% 30 year Fannie Mae pools 319,138 1/12/41 4.00% (1 month Synthetic TRS Index 70 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,058,395 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,927) USD-LIBOR 6.50% 30 year Fannie Mae pools 137,702 1/12/38 6.50% (1 month Synthetic TRS Index 298 USD-LIBOR) 6.50% 30 year Fannie Mae pools 402,334 1/12/41 4.00% (1 month Synthetic TRS Index 89 USD-LIBOR) 4.00% 30 year Fannie Mae pools 246,286 1/12/38 6.50% (1 month Synthetic TRS Index 532 USD-LIBOR) 6.50% 30 year Fannie Mae pools 76,272 1/12/38 (6.50%) 1 month Synthetic MBX Index (108) USD-LIBOR 6.50% 30 year Fannie Mae pools 203,454 1/12/38 (6.50%) 1 month Synthetic MBX Index (289) USD-LIBOR 6.50% 30 year Fannie Mae pools 239,147 1/12/38 6.50% (1 month Synthetic TRS Index 517 USD-LIBOR) 6.50% 30 year Fannie Mae pools 478,107 1/12/38 6.50% (1 month Synthetic TRS Index 1,033 USD-LIBOR) 6.50% 30 year Fannie Mae pools Putnam VT American Government Income Fund 13 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $323,873 1/12/38 6.50% (1 month Synthetic TRS Index $700 USD-LIBOR) 6.50% 30 year Fannie Mae pools 172,644 1/12/38 6.50% (1 month Synthetic TRS Index 373 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,150,462 1/12/38 6.50% (1 month Synthetic TRS Index 2,486 USD-LIBOR) 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,208,177 1/12/41 4.50% (1 month Synthetic TRS Index 3,037 USD-LIBOR) 4.50% 30 year Fannie Mae pools 772,170 1/12/41 4.00% (1 month Synthetic TRS Index 168 USD-LIBOR) 4.00% 30 year Fannie Mae pools Total 14 Putnam VT American Go vernment Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $22,022,491 $— Purchased swap options outstanding — 252,307 — U.S. Government and Agency Mortgage Obligations — 85,345,004 — U.S. Treasury obligations — 30,918,973 — Repurchase agreement — 12,662,000 — Short-term investments 14,318,443 5,999,115 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,422) $— $— Written swap options outstanding — (83,531) — TBA sale commitments — (18,864,844) — Interest rate swap contracts — (50,973) — Total return swap contracts — 60,742 — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 15 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $142,448,842) $144,717,890 Affiliated issuers (identified cost $14,138,443) (Notes 1 and 6) 14,138,443 Repurchase agreements (identified cost $12,662,000) (Note 1) 12,662,000 Interest and other receivables 568,906 Receivable for shares of the fund sold 40 Receivable for investments sold 5,297,533 Receivable for sales of delayed delivery securities (Note 1) 18,858,563 Receivable for variation margin (Note 1) 5,703 Unrealized appreciation on OTC swap contracts (Note 1) 246,910 Premium paid on OTC swap contracts (Note 1) 353,989 Total assets Liabilities Payable to custodian 17,809 Payable for investments purchased 593,796 Payable for purchases of delayed delivery securities (Note 1) 60,973,156 Payable for shares of the fund repurchased 198,936 Payable for compensation of Manager (Note 2) 39,645 Payable for custodian fees (Note 2) 16,602 Payable for investor servicing fees (Note 2) 9,645 Payable for Trustee compensation and expenses (Note 2) 61,696 Payable for administrative services (Note 2) 1,178 Payable for distribution fees (Note 2) 8,838 Unrealized depreciation on OTC swap contracts (Note 1) 135,018 Premium received on OTC swap contracts (Note 1) 471,238 Written options outstanding, at value (premiums $133,441) (Notes 1 and 3) 83,531 TBA sale commitments, at value (proceeds receivable $18,839,062) (Note 1) 18,864,844 Collateral on certain derivative contracts, at value (Note 1) 180,000 Other accrued expenses 70,723 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $124,326,302 Undistributed net investment income (Note 1) 1,353,255 Accumulated net realized loss on investments (Note 1) (12,962,665) Net unrealized appreciation of investments 2,406,430 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $73,669,796 Number of shares outstanding 7,228,478 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.19 Computation of net asset value Class IB Net assets $41,453,526 Number of shares outstanding 4,082,295 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.15 The accompanying notes are an integral part of these financial statements. 16 Putnam VT American Go vernment Income Fund Statement of operations Year ended 12/31/12 Investment income Interest (including interest income of $20,164 from investments in affiliated issuers) (Note 6) $3,529,349 Total investment income Expenses Compensation of Manager (Note 2) 505,029 Investor servicing fees (Note 2) 124,811 Custodian fees (Note 2) 52,993 Trustee compensation and expenses (Note 2) 11,286 Distribution fees (Note 2) 113,728 Administrative services (Note 2) 4,258 Auditing 68,157 Other 37,566 Total expenses Expense reduction (Note 2) (101) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 12,391,110 Net realized loss on swap contracts (Note 1) (24,595,206) Net realized loss on futures contracts (Note 1) (708,654) Net realized loss on written options (Notes 1 and 3) (1,937,764) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 14,815,596 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 17 Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $2,611,622 $4,024,555 Net realized gain (loss) on investments (14,850,514) 18,196,924 Net unrealized appreciation (depreciation) of investments 14,815,596 (12,859,246) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (2,213,534) (3,455,693) Class IB (1,160,598) (1,924,735) Net realized short-term gain on investments Class IA (10,140,287) (1,721,017) Class IB (5,913,521) (1,029,794) From net realized long-term gain on investments Class IA (731,075) (5,586,477) Class IB (426,342) (3,342,746) Increase in capital from settlement payments (Note 8) — 411 Decrease from capital share transactions (Note 4) (4,698,434) (422,345) Total decrease in net assets Net assets: Beginning of year 137,830,409 145,950,572 End of year (including undistributed net investment income of $1,353,255 and $4,225,379, respectively) The accompanying notes are an integral part of these financial statements. 18 Putnam VT American Go vernment Income Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/12 .23 (.01) (.33) (1.61) — .64 .64 2.18 456 12/31/11 .36 .45 (.51) (1.07) — f,g .61 .61 2.97 361 12/31/10 .64 .02 (1.05) — — .60 h .60 h 4.97 204 12/31/09 .60 1.73 (.53) — — .64 i,j .60 i 4.99 i 242 12/31/08 .54 (.46) (.54) — — f,k .62 i .62 i 4.68 i 128 Class IB 12/31/12 .20 (.02) (.29) (1.61) — .89 .89 1.94 456 12/31/11 .32 .45 (.47) (1.07) — f,g .86 .86 2.72 361 12/31/10 .61 .03 (1.02) — — .85 h .85 h 4.75 204 12/31/09 .57 1.72 (.50) — — .89 i,j .85 i 4.74 i 242 12/31/08 .52 (.47) (.51) — — f,k .87 i .87 i 4.49 i 128 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). h Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.20% 12/31/08 0.21 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 19 Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT American Government Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g. U.S. Treasury Bonds and Ginnie Mae mortgage-backed bonds), or by only the credit of a federal agency or government sponsored entity (e.g. Fannie Mae and Freddie Mac mortgage-backed bonds); and that have short to long-term maturities. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. 20 Putnam VT American Go vernment Income Fund The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Interest rate swap contracts The fund entered into over-the-counter (OTC) and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swaps by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the contracts being exchange traded and the exchanges clearinghouse guaranteeing the contract from default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $541,196 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $433,180. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Putnam VT American Government Income Fund 21 SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2012, the fund had a capital loss carryover of $12,897,653 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $12,897,653 $— $12,897,653 * *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,109,614 to decrease undistributed net investment income and $2,109,614 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $3,669,677 Unrealized depreciation (1,419,473) Net unrealized appreciation 2,250,204 Undistributed ordinary income 1,413,997 Capital loss carryforward (12,897,653) Cost for federal income tax purposes $169,268,129 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 41.1% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $79,269 Class IB 45,542 Total $124,811 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $101 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $90, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees 22 Putnam VT American Go vernment Income Fund payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $113,728 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of U.S. government securities and agency obligations other than short-term investments and TBA transactions aggregated $416,896,128 and $424,756,893, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $221,329,550 $10,505,822 Options opened 132,578,345 6,326,278 Options exercised (64,463,000) (1,962,183) Options expired — — Options closed (282,512,895) (14,736,476) Written options outstanding at the end of the reporting period $6,932,000 $133,441 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 462,262 $4,858,784 812,046 $9,708,693 572,856 $5,953,558 1,033,512 $12,335,457 Shares issued in connection with reinvestment of distributions 1,313,745 13,084,896 956,728 10,763,187 754,574 7,500,461 560,755 6,297,275 1,776,007 17,943,680 1,768,774 20,471,880 1,327,430 13,454,019 1,594,267 18,632,732 Shares repurchased (1,758,658) (18,791,202) (1,848,770) (22,223,245) (1,620,120) (17,304,931) (1,450,434) (17,303,712) Net increase (decrease) Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $186,600,000 Written swap option contracts (contract amount) $91,700,000 Futures contracts (number of contracts) 180 OTC Interest rate swap contracts (notional) $592,400,000 Centrally Cleared Interest rate swap contracts (notional) $300,000 OTC Total return swap contracts (notional) $71,300,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation $767,199* depreciation $590,076* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Putnam VT American Government Income Fund 23 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(3,665,515) $(708,654) $(24,595,206) $(28,969,375) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $8,758,392 $302,121 $16,986,571 $26,047,084 Total Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $20,368,789 $19,357,321 $25,587,667 $20,164 $14,138,443 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $321 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $90 related to the settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. 24 Putnam VT American Go vernment Income Fund About the Trustees Putnam VT American Government Income Fund 25 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 26 Putnam VT American Go vernment Income Fund This page intentionally left blank. Putnam VT American Government Income Fund 2 7 This page intentionally left blank. 28 Putnam VT American Go vernment Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Elizabeth T. Kennan Putnam Retail Management Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT American Government Income Fund 29 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$60,234	$ — $3,140	$281 December 31, 2011	$51,923	$	$2,678	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $255,533 and $130,060 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
